Appeal from a judgment of the Wyoming County Court (Mark H. Dadd, J.), rendered March 31, 2005. The judgment convicted defendant, upon a jury verdict, of criminal possession of a forged instrument in the second degree and grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him following a jury trial of criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and grand larceny in the fourth degree (§ 155.30 [1]), defendant contends that County Court erred in admitting certain exhibits in evidence because their probative value was outweighed by their prejudicial effect. We reject defendant’s contention. The exhibits were relevant in establishing defendant’s involvement in a common plan or scheme (see People v Carelock, 278 AD2d 851 [2000], lv denied 96 NY2d 757 [2001]), and they also were probative on the issue of defendant’s identity (see People v Wilson, 225 AD2d 642 [1996], lv denied 88 NY2d 943 [1996]). Present—Scudder, P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.